DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner wall of the absorption tower body" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes a prior recitation of an inner wall of the absorption tower body is not recited in claim 1.  Examiner suggests amending to – an inner wall of the absorption body--. To provide for proper antecedent basis. Claims 2-4 and 7-10 depend on claim 1 and hence are also rejected
Claim 1 recites the limitation "the inner wall of the absorption tower body" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes a prior recitation of an inner wall of the absorption tower body is not recited in claim 1.  Examiner suggests amending to – an inner wall of the absorption body--. To provide for proper antecedent basis. Claims 2-4 and 7-10 depend on claim 1 and hence are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2, 7,9,10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito(5294420).
	Ito teaches in figure 1 an activated carbon absorption tower, characterized in comprising an absorption tower body(1), a gas inlet(4) and a gas outlet(6) arranged on the absorption tower body, the absorption tower body being provided with an activated carbon passage having two ends and front and rear sides (end 7 to end 8; column 3 line 48), a baffle plate(unnumbered in figure 1 downstream of inlet 4) and a gas flow passage(5) connecting the gas inlet and gas outlet, the gas flow passage being separated by the baffle plate into a U shape, making the gas flow passage through the same activated carbon passage from opposite sides at least once, and the activated carbon passage is provided with flowing activated carbon inside and gas holes(louvers in figure 1) on a passage wall of the activated carbon passage for connecting the gas flow passage on both sides.    Examiner takes the position for analysis of prior art that the limitations “for desulfurization and denitration”  are an intended use for the claimed “activated carbon absorption tower” and the limitations “for desulfurization and denitration” are not given patentable weight.  
Ito is silent as to wherein a ratio of distances from a contact point of the baffle plate and the activated carbon passage respectively to the two ends of the activated carbon passage is 1:1 – 1:4, and wherein a ratio of a distance between the front side of the activated carbon passage and the inner wall of the absorption tower on same side as the front side to a distance between the rear side of the activated carbon passage and the inner wall of the absorption tower body on the same side as the rear side is 4:1 – 1:1.  Examiner notes that for a distance from a contact point of the baffle plate, the baffle plate being unnumbered and downstream of inlet 4, and the activated carbon passage respectively to two ends of the activated carbon passage, since in figure 1 of Ito the structure is symmetrical by a horizontal line drawn through the ammonia feed port (9), then a ratio of a distance from a contact point of the unnumbered baffle plate to both ends of the activated carbon passage is essentially 1:1  or slightly larger than 1:1, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a ratio of distances from a contact point of the baffle plate and the activated carbon passage respectively to two ends of the activated carbon passage is 1:1 – 1:4 so that the flow passages on the gas inlet side and on the gas outlet side are sized approximately equal, providing for a sufficient amount of contact between the gas flow and the flowing activated carbon.   Examiner notes that for a respective distance from a front side and a rear side of the activated carbon passage in figure 1 of Ito and an inner wall(the inner wall being interpreted as a wall closest to a rear side of the activated carbon passage), since from figure 1 of Ito the distance from the rear side(including louvers) and the inner wall(defined as the wall including ammonia feed port(9)) is the same as the distance between the front side and rear side of the activated carbon passage, then the stated ratio of distance is essentially 1:1, and the distance from the front side(including louvers) and the inner wall has a ratio of distance of essentially 2:1, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a ratio of distances from two sides of the activated carbon passage respectively to the inner wall of the absorption tower on same side is 4:1 – 1:1 to provide an essentially equal time of contact between the front side and rear side of the activated carbon passage and the distance between the rear side of the activated carbon passage and the inner wall that includes the ammonia feed port.    
	Ito further teaches a plurality of the gas flow passages, and each of the gas flow passages being provided corresponding to at least one of the activated carbon passages and passing through the corresponding activated carbon passages from opposite directions at least once.  
Ito further teaches the activated carbon passage is provided with a perforated partition plate(12 in Ito) or a reticulated partition plate along the activated carbon passage for dividing the activated carbon passage into a plurality of layers.    
	Ito is silent as to a flow deflector arranged inside the gas inlet, and a gas flow distributor arranged inside the gas flow passage, however Examiner respectfully submits gas flow distribution structures and inlet flow deflectors are well known in gas filtration housings, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a flow deflector arranged inside the gas inlet, and a gas flow distributor arranged inside the gas flow passage so that the gas flow direction and flow rate are controlled within the absorption tower body.  
Ito further teaches a gas purification device comprising the activate carbon absorption tower of claim 1.

Claims 3,4,8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito(5294420) taken together with Buxel et al(5053210).
	Ito teaches in figure 1 an ammonia feed port(9) within the passage(5), however Ito is silent as to an ammonia injection grid is arranged in a region within the gas flow passage where the gas inflows after passing through the activated carbon passage for the first time.  Buxel et al in figure 1 teaches a structure for absorption of gas, including a first section including a moving bed(4) of activated carbon and an injector grid(33 in figure 1) for supplying ammonia into the gas stream downstream of contact with activated carbon.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of claimed invention to provide an ammonia injection grid for the ammonia feed port of Ito to provide for a mechanism for injection of ammonia into the gas flow.  
	Ito taken together with Buxel further teaches the absorption tower is divided into two parts by the activated carbon passage, the baffle plate being located between the activated carbon passage and the inner wall of the absorption tower body for dividing the gas flow passage to form the U shape passage, and the gas inlet and the gas outlet are located on the same side of the activated carbon passage and are respectively located on two sides of the baffle plate.  
	Ito teaches all of the limitations of claim 8 but is silent as to a controller at the lower end of the activated carbon passage for controlling the flow rate of the activated carbon. Buxel in column 6 lines 25-29 teaches that steady state conditions are attained in the moving bed, wherein a controller structure is inherently required for providing steady state conditions, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date to provide a controller at the lower end of the activated carbon passage of Ito to provide for effective control of the activated carbon.
	Response to Arguments
Applicant's arguments filed 5-23-2022 have been fully considered but they are not persuasive.
Applicant argues Ito and Buxel, taken alone or together, fail to teach or suggest the claimed ratios defined by amended claim 1.  Applicant argues the activated carbon in the activated carbon passage opposite to the gas inlet mainly plays the role of adsorbing the sulfides in the gas, and the gas is mixed with the ammonia gas and then passes through the activated carbon passage again to absorb the nitrogen oxides in the gas, and therefore the claimed ratios from amended claim 1 are determined by comprehensively considering the concentration ratio of various impurities in the gas, and can be adjusted according to the concentration of sulfides or nitrogen oxides in the gas to be purified in actual use, so as to rationally utilize resources such as activated carbon and ammonia gas.  Applicant further argues the claimed ratios cannot be obtained easily by one skilled in the art, and are non-obvious.  
Examiner initially notes that claim 1 does not include any limitations to structure for mixing the gas with ammonia gas, therefore any correlation of the claimed ratios to  a concentration of sulfide or nitrogen oxides in a gas to be purified is not given consideration. As noted in the current rejection, examiner takes the position for analysis of prior art that the limitations “for desulfurization and denitration” are an intended use for the claimed “activated carbon absorption tower” and the limitations “for desulfurization and denitration” are not given patentable weight.   The activated carbon absorption tower defined in claim 1 is analyzed with respect to only “a gas”, and therefore the claimed ratios, as noted in the current office action, can be adjusted according to optimization by someone of ordinary skill in the art.   Examiner furthermore notes that Ito clearly provides a region downstream from a rear side of an activated carbon passage where the gas is contacted with ammonia from an ammonia feed port(9), therefore a section for denitification of gases after contact with ammonia is clearly provided, and therefore the claimed ratios of amended claim 1 clearly are correlated with a required contact time with ammonia in Ito before a second contact region of activated carbon.  Examiner notes from figure 1 of Ito that the overall contact structure is symmetrical between a gas inlet side and a gas outlet side, and, equivalent to figure 1 of the current application, a gas flow passes through an equal distance from the gas inlet section 4 to the ammonia feed port 9, and from the ammonia feed port to the gas outlet section 6.  
Examiner respectfully submits the claimed “activated carbon absorption tower” is solely based on “ a gas”, and not specifically gas including sulfides or nitrogen oxides.  Therefore Examiner takes the position that it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a ratio of distances from a contact point of the baffle plate and the activated carbon passage respectively to the two ends of the activated carbon passage is 1:1 – 1:4 so that the flow passages on the gas inlet side and on the gas outlet side are sized approximately equal, providing for a sufficient amount of contact between the gas flow and the flowing activated carbon.  Examiner also takes the position it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a ratio of a distance from the front side of the activated carbon passage and an inner wall of the absorption tower on same side as the front side to a distance between a rear side of the activated carbon passage and an inner wall of the absorption tower body on the same side as the rear side is 4:1 – 1:1 to provide an essentially equal time of contact between the front side and rear side of the activated carbon passage and the distance between the rear side of the activated carbon passage and the inner wall that includes the ammonia feed port.  
Applicant argues Figure 1 of Ito is a schematic diagram, which is generally not considered to be to scale, so it is impossible to read the proportional relationship of each unit from this kind of diagram, and only the positional relationship between units can be seen from this kind of diagram.
Examiner respectfully submits , even without designation of specific length and width of the first section of the absorption tower body of Ito initiating from waste gas inlet(4) and the specific length and width of the absorption tower body ending in waste gas outlet(6),  figure 1 of Ito clearly shows a symmetrical structure along a horizontal cross section, therefore a ratio of distances from a contact point of the baffle plate and the activated carbon passage respectively to the two ends of the activated carbon passage is shown to be 1:1.  Also a ratio of a distance between a front side of the activated carbon passage(noting a point taken at the symmetrical midpoint of the activated carbon passage in figure 1) and an inner wall(noting a point taken on an inner wall closest to adsorbent feed point 7 and adsorbent exit point 8) on the same side as the front side to a distance between the rear side of the activated carbon passage(noting a point taken at the symmetrical midpoint of the activated carbon passage in figure 1) and an inner wall (noting a point taken on an inner wall closest to adsorbent feed point 7 and adsorbent exit point 8) of the absorption tower body on the sane side as the rear side is shown to be 1:1.  Examiner respectfully submits figure 1 of the current drawings is also not provided with specific length and width units, however a view of Figure 1 clearly shows a symmetrical arrangement along a horizontal cross section, and therefore a comparison of figure 1 and Ito figure 1 , to the minimum, shows the stated 1:1 claimed ratios.  
Examiner notes amendment of claim 1 to define “a system for desulfurization and denitration, characterized in comprising:  a source of gas including at least one sulfur oxide and at least one nitrogen oxide; an absorption tower body, a gas inlet fluidly connected to the source of gas including at least one sulfur oxide and at least one nitrogen oxide , …” would initially and directly define a source of gas including at least one sulfur oxide and at least one nitrogen oxide in fluid communication with the absorption tower body.   Examiner furthermore notes page 9 lines 12-15 of the specification recites “In order to balance the concentrations of sulfides such as S02 and N0x in the gas and the utilization rate of the activated carbon in the activated carbon passage 11, the activated carbon more suitably accounts for 25%-63% of the space inside the absorption tower body”.  Examiner notes the stated percentage range of activated carbon of a space inside the absorption tower body was not claimed, however such a stated percentage range, incorporated into claim 1 along with the other suggested amendments, would seem to overcome Ito, wherein Ito does not specifically teach or suggest activated carbon accounts for 25%-63% of the space inside the absorption tower body.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A HOPKINS/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             
August 18, 2022